     2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 1 of 15 Page ID #:704



 1   Staci Jennifer Riordan, SBN 232659
     sriordan nixon eabody.com
 2   NIXON EAB~DY LLP
     300 S. Grand Avenue Suite 4100
 3   Los Angeles, CA 90471-3151
     Tel: 213-629-6000
 4   Fax: 213-629-6001
 5   Attorneys for Defendant
     H&M HENNES & MAURITZ LP
6
 7                                   UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   MALIBU TEXTILES,INC., a New                      Case No.2:14-cv-01018-R-E
     York Corporation,
11                                                    STIPULATED PROTECTIVE
                        Plaintiff,                    ORDER
12
     vs.
13
     H&M HENNES & MAURITZ LP, a
14   New York limited partnership,
     individually, and I30ES 1-10,
15
                        Defendant.
16
17
18                              STIPULATED PROTECTIVE ORDER
19
                1.      INTRODUCTION
20
                1.1     PURPOSES AND LIMITATIONS
21
                Discovery in this action is likely to involve production of confidential
22
     proprietary or private information for which special protection from public
23
     disclosure and from use for any purpose other than prosecuting this litigation may
24
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25
     enter the following Stipulated Protective Order. The parties acknowledge that this
26
     Order does not confer blanket protections on all disclosures or responses to
27
     discovery and that the protection it affords from public disclosure and use extends
28
                                                   -1-
                                                                  STII'ULATED PROTECTIVE ORDER
     4835-0475-7680.1
       2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 2 of 15 Page ID #:705



 1     only to the limited information or items that are entitled to confidential treatment
2      under the applicable legal principles. The parties further acknowledge, as set forth
 3     in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
4      file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5     procedures that must be followed and the standards that will be applied when a
6 ~ party seeks permission from the court to file material under seal.
7                 1.2     GOOD CAUSE STATEMENT
 8               This lawsuit involves, inter alia, a copyright claim wherein Plaintiff Malibu
9      Textiles, Inc. alleges that the defendants copied a fabric design and sold allegedly
10     infringing products (the "accused products") to the public.
11               The parties anticipate that discovery in this matter will seek confidential and
12     proprietary information, including, but not limited to, relative to the production and
13     sale ofthe accused products as follows:
14               •        revenues generated from the sale ofthe accused products;
15               •        cost of goods associated with the accused products;
16               •        pricing points for the manufacture and sale ofthe accused products;
17 ,            •         transactional documents associated with the import and sale ofthe
18 ~ accused products;
19               •        licensing agreements;
20               •        gross revenues associated with the sale ofthe accused products;
21               •        profits margins associated with the sale ofthe accused products;
22               •        general financial information for the parties;
23               •        expenses for the manufacture, purchase and sale of goods;
24               •        marketing channels;
25               •        purchase price for the accused products; and
26               •        markdown money and other discounting information.
27                The parties are all involved in the fashion industry. This financial
28
                                                      - 2-
                                                                  STIPULATED PROTECTIVE ORDER
       4835-0475-7680.1
     2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 3 of 15 Page ID #:706



 1   information is not intended for public disclosure. The parties, in the past, have
2    routinely sought and agreed to prevent sensitive financial information from entering
3    into the public domain. Further, public disclosure of sensitive financial information
4 ~ will cause harm to the parties as competitors could use this information to gain an
5 ~ advantage in the fashion industry.
6
7 ~ 2.         DEFINITIONS
8              2.1      Action: The pending federal lawsuit, entitled Malibu Textiles, Inc. v.
9 ! H&MHennes & Mauritz LP, et al., Case No. 2:14-cv-01018-R-E, which involves
10   claims of copyright infringement.
11             2.2      Challen~g Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13             2.3      "CONFIDENTIAL"Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for
15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16   the Good Cause Statement.
17             2.4      Counsel: Outside Counsel of Record and House Counsel(as well as
18   their support staffl.
19             2.5      Desi~natin~ Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21 "CONFIDENTIAL."
22             2.6      Disclosure of Discovery Material: all items or information, regardless
23   ofthe medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced
25   or generated in disclosures or responses to discovery in this matter.
26             2.7      Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28
                                                   - 3-
                                                               STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
     2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 4 of 15 Page ID #:707



 1   an expert witness or as a consultant in this Action.
2              2.8      House Counsel:      attorneys who are employees of a party to this
3    Action. House Counsel does not include Outside Counsel of Record or any other
4    outside counsel.
5              2.9      Non-Party: any natural person, partnership, corporation, association,
6    or other legal entity not named as a Party to this action.
7              2.10 Outside Counsel of Record:            attorneys who are not employees of a
8    party to this Action but are retained to represent or advise a party to this Action and
9    have appeared in this Action on behalf of that party or are affiliated with a law firm
10   which has appeared on behalf ofthat party, and includes support staff.
11             2.11 etP      : any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14             2.12 Producing Party: a Party or Non-Party that produces Disclosures or
15   Discovery Material in this Action.
16             2.13 Professional Vendors:          persons or entities that provide litigation
17   support services (e.g. photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20             2.14 Protected Material:any Disclosure or Discovery Material that is
21   designated as "CONFIDENTIAL."
22             2.15 Receiving Party: a Party that receives Disclosures or Discovery
23   material from a Producing Party.
24
25   3.         SCOPE
26              The protections conferred by this Stipulation and Order cover not only
27   Protected Materials (as defined above), but also(1) any information copied or
28

                                                                 STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
     2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 5 of 15 Page ID #:708



 1   extracted from Protected Material;(2) all copies, excerpts, summaries, or
     compilations of Protected Material; and (3)any testimony, conversations, or
3    presentations by Parties or their Counsel that might reveal Protected Material.
4              Any use ofProtected Material at trial shall be governed by the orders ofthe
5 ~ trial judge. This Order does not govern the use ofProtected Material at trial.
6
7 ~ 4.         DURATION
8              Even after final disposition of this litigation, the confidentiality obligations
9    imposed by this Order shall remain in effect until a Designating Party agrees
10   otherwise in writing or a court order otherwise directs. Final disposition shall be
11   deemed to be the later of(1) dismissal of all claims and defenses in this Action,
12   with or without prejudice; and(2)final judgment herein after the completion and
13   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
14   including the time limits for filing any motions or applications for extension oftime
15   pursuant to applicable law.
16
17 ~ 5.        DESIGNATING PROTECTED MATERIAL
18             5.1      Exercise of Restraint and Care in Designating Material for Protection:
19   Each Party or Non-Party that designates information or items for protection under
20   this Order must take care to limit any such designation to specific material that
21   qualifies under the appropriate standards. The Designating Party must designate for
22   protection only those parts of material, documents, items, or oral or written
23   communications that qualify so that other portions ofthe material, documents,
24   items, or communications for which protection is not warranted are not swept
25   unjustifiably within the ambit of this Order.
26              Mass, indiscriminate, or routinized designations are prohibited. Designations
27   that are shown to be clearly unjustified or that have been made for an improper
28
                                                   - 5-
                                                               STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
Ca   2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 6 of 15 Page ID #:709



 1   purpose (e.g., to unnecessarily encumber the case development process or to
2    impose unnecessary expenses and burdens on other parties) may expose the
3    Designating Party to sanctions.
4              If it comes to a Designating Party's attention that information or items that it
5    designated for protection do not qualify for protection, that Designating Party must
6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
7              5.2      Manner and Timing of Desib:
                                                 na Except as otherwise provided in
8    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
9    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12             Designation in conformity with this Order requires:
13             (a)      for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum,the legend
16 "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend"), to each page that
17   contains protected material. If only a portion or portions ofthe material on a page
18   qualifies for protection, the Producing party also must clearly identify the protected
19   portions(s)(e.g., by making appropriate markings in the margins).
20             A party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and
23   before the designation, all ofthe material made available for inspection shall be
24   deemed "CONFIDENTIAL." After the inspecting Party has identified the
25   documents it wants copied and produced, the Producing Party must determine
26   which documents, or portions thereof, qualify for protection under this Order.
27   Then, before producing the specified documents, the Producing Party must affix the
28
                                                   -6-
                                                              STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
Ca   2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 7 of 15 Page ID #:710



 1   "CONFIDENT'IAL legend" to each page that contains Protected Material. If only a
2    portion or portions ofthe material on a page qualifies for protection, the Producing
3    Party also must clearly identify the protected portions)(e.g., by making
4    appropriate markings in the margins).
5              (b)      for testimony given in depositions that the Designating Party identifies
6    the Disclosure of Discovery Material on record, before the close ofthe deposition
7    all protected testimony.
8              (c)      for information produced in some form other than documentary and
9    for any other tangible items, that the Producing Party affix in a prominent place on
10   the exterior ofthe container or containers in which the information is stored the
11   legend "CONFIDENTIAL." If only a portion or portions ofthe information
12   warrants protection, the Producing Party, to the extent practicable, shall identify the
13   protected portion(s).
14             5.3      Inadvertent Failures to Designate:     If timely corrected an
15   inadvertent failure to designate qualified information or items does not, standing
16   alone, waive the Designating Party's right to secure protection under this Order for
17   such material. Upon timely correction of a designation, the Receiving Party must
18   make reasonable efforts to assure that the material is treated in accordance with the
19   provisions ofthis Order.
20
21   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
22             6.1      Timing of Challenges:     Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court's
24   Scheduling Order.
25             6.2      Meet and Confer: The Challenging Party shall initiate the dispute
26   resolution process(and, if necessary, file a discovery motion under Local Rule 37.1
27   et seq.
28
                                                   -7-
                                                               STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
Ca   2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 8 of 15 Page ID #:711



 1             6.3      The burden of persuasion in any such challenge proceeding shall be on
2    the Designating Party. Frivolous challenges, and those made for an improper
 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
4    parties) may expose the Challenging Party to sanctions. Unless the Designating
 5   Party has waived or withdrawn the confidentiality designation, all parties shall
6    continue to afford the material in question the level of protection to which it is
7    entitled under the Producing Party's designation until the Court rules on the
8    challenge.
9
10   7.         ACCESS TO AND USE OF PROTECTED MATERIAL
11             7.1      Basic Principles: A Receiving Party may use Protected Material that
12   is disclosed or produced by another Party or by a Non-Party in connection with this
13   Action only for prosecuting, defending, or attempting to settle this Action. Such
14   Protected Material may be disclosed only to the categories or persons and under the
15   conditions described in this Order. When the Action has been terminated, a
16   Receiving Party must comply with the provisions of section 13 below(FINAL
17   DISPOSITION).
18             Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21              7.2     Disclosure of"CONFIDENTIAL" Information or Items: Unless
22   otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or items designated
24 "CONFIDENTIAL" only to:
25                      (a)   the Receiving Party's Outside Counsel of Record in this Action,
26   as well as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28
                                                  -8-
                                                              STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
Ca   2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 9 of 15 Page ID #:712



 1                      (b)   the officers, directors, and employees (including House
2    Counsel) ofthe Receiving party to whom disclosure is reasonably necessary for this
3    Action;
4                       (c)   Experts(as defined in this Order) ofthe Receiving Party to
5    whom disclosure is reasonably necessary for this Action and who have signed the
6    "Acknowledgement and Agreement to Be Bound"(E~ibit A);
7                       (d)   the Court and its personnel;
8                       (e)   court reporters and their staff;
9                       (fl   professional jury or trial consultants, mock jurors, and
10   Professional Vendors to whom disclosure is reasonably necessary for this Action
11   and who have signed the "Acknowledgment and Agreement to Be Bound"(E~ibit
12   A):
13                      (g)   the author or recipient of a document containing the information
14   or a custodian or other person who otherwise possessed or knew the information;
15                      (h)   during their depositions, witnesses, and attorneys for witnesses,
16   in the Action to whom disclosure is reasonably necessary provided:(1)deposing
17   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
18   they will not be permitted to keep any confidential information unless they sign the
19 "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise
20   agreed by the Designating Party or ordered by the court. Pages oftranscribed
21   deposition testimony or exhibits to depositions that reveal Protected Material may
22   be separately bound by the court reporter and may not be disclosed to anyone
23   except as permitted under this Stipulated Protective Order; and
24                      (i)   any mediator or settlement officer, and their supporting
25   personnel, mutually agreed upon by any ofthe parties engaged in settlement
26   discussions.
27   8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
28
                                                    -9-
                                                                 STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
:,as 2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 10 of 15 Page ID #:713


 1             IN OTI~R LITIGATION
 2             If a Party is served with a subpoena or a court order issued in other litigation
 3   that compels disclosure of any information or items designated in this Action as
 4 "CONFIDENTIAL," that Party must:
 5                      (a)   promptly notify in writing the Designating Party. Such
 6   notification shall include a copy of the subpoena or court order;
 7                      (b)   promptly notify in writing the party who caused the subpoena or
 8   order to issue in the other litigation that some or all ofthe material covered by the
 9   subpoena or order is subject to this Protective Order. Such notification shall
10   include a copy of this Stipulated Protective Order; and
11                      (c)   cooperate with respect to all reasonable procedures sought to be
12   pursued by the Designating Party whose Protected Material may be affected.
13             If the Designating Party timely seeks a protective order, the Party served with
14   the subpoena or court order shall not produce any information designated in this
15   action as "CONFIDENTIAL" before a determination by the court from which the
16   subpoena or order issued, unless the Party has obtained the Designating Party's
17   permission. The Designating Party shall bear the burden and expense of seeking
18   protection in that court of its confidential material and nothing in these provisions
19   should be construed as authorizing or encouraging a Receiving Party in this Action
20   to disobey a lawful directive from another court.
21
22   9.         ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
23             PRODUCED IN THIS LITIGATION
24                      (a)   The terms of this Order are applicable to information produced
25   by a Non-Party in this Action and designated as "CONFIDENTIAL." Such
26   information produced by Non-Parties in connection with this litigation is protected
27   by the remedies and relief provided by this Order. Nothing in these provisions
28
                                                  -10-
                                                              STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
:,as 2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 11 of 15 Page ID #:714



 1   should be construed as prohibiting allon-Party from seeking additional protections.
 2                      (b)   In the event that a Party is required, by a valid discovery
 3   request, to produce allon-Party's confidential information in its possession, and the
 4   Party is subject to an agreement with the Non-Party not to produce the Non-Party's
 5   confidential information, then the Party shall:
 6                            (1)   promptly notify in writing the Requesting Party and Non-
 7   Party that some or all ofthe information requested is subject to a confidentiality
 8   agreement with allon-Party;
 9                            (2)   promptly provide the Non-Party with a copy ofthe
10   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
11   reasonably specific description of the information requested; and
12                            (3)   make the information requested available for inspection
13   by the Non-Party, if requested.
14                      (c)   If the Non-Party fails to seek a protective order from this court
15   within 14 days of receiving the notice and accompanying information, the
16   Receiving Party may produce the Non-Party's confidential information responsive
17   to the discovery request. If the Non-Party timely seeks a protective order, the
18   Receiving Party shall not produce any information in its possession or control that
19   is subject to the confidentiality agreement with the Non-Party before a
20   determination by the court. Absent a court order to the contrary, the Non-Party
21   shall bear the burden and expense of seeking protection in this court of its Protected
22   Material.
23
24   10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstances not authorized under this
27   Stipulated Protective Order, the Receiving Party must immediately(a) notify in
28
                                                   -11-
                                                               STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
     ~ 2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 12 of 15 Page ID #:715



 1 ~ writing the Designating Party ofthe unauthorized disclosures,(b)use its best
 2    efforts to retrieve all unauthorized copies of Protected Material,(c)inform the
 3    person or persons to whom unauthorized disclosures were made of all the terms of
 4    this Order, and(d)request such person or persons to execute the "Acknowledgment
 5    and Agreement to Be Bound" that is attached hereto as Exhibit A.
 6
 7 ~ 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8              PROTECTED MATERIAL
 9               When a Producing Party gives notice to Receiving Parties that certain
10    inadvertently produced material is subject to a claim of privilege or other
11    protection, the obligations of the Receiving Parties are those set forth in Federal
12    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
13    whatever procedure may be established in an e-discovery order that provides for
14    production without prior privilege review. Pursuant to Federal Rule of Evidence
15    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
16    of a communication or information covered by the attorney-client privilege or work
17    product protection, the parties may incorporate their agreement in the stipulated
18    protective order submitted to the court.
19
20 ~ 12.         NIISCELLANEOUS
21               12.1 Waiver of Authenticity Challenges: Any party that marks one of its
22 ~ documents as "CONFIDENTIAL" as set forth in this order waives any right to later
23    challenge the authenticity ofthe document so marked (though the right to challenge
24    admissibility is reserved).
25               12.2 Right to Further Relief: Nothing in this Order abridges the right of
26    any person to seek its modification by the Court in the future.
27               12.3 Right to Assert Other Objections:      By stipulating to the entry of
28
                                                 - 12-
                                                             STIPULATED PROTECTIVE ORDER
      4835-0475-7680.1
Cash 2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 13 of 15 Page ID #:716



 1   this Protective Order, no Party waives any right it otherwise would have to object to
 2   disclosing or producing any information or item on any ground not addressed in
 3   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 4   any ground to use in evidence of any ofthe material covered by this Protective
 5   Order.
 6              12.4 Filing Protected Material:       A party that seeks to file under seal
 7   any Protected Material must comply with Civil Local Rule 79-5. Protected
 8   Material may only be filed under seal pursuant to a court order authorizing the
 9   sealing ofthe specific Protected Material at issue. If a Party's request to file
10   Protected Material under seal is denied by the court, then the Receiving Party may
11   file the information in the public record unless otherwise instructed by the court.
12
13 ~ 13.       FINAL DISPOSITION
14             After the final disposition of this Action, as defined in paragraph 4, within 60
15   days of a written request by the Designating Party, each Receiving Party must
16   return all Protected Material to the Producing Party or destroy such material. As
17   used in this subdivision,"all Protected Material" includes all copies, abstracts,
18   compilations, summaries, and any other format reproducing or capturing any ofthe
19   Protected Material. Whether the Protected Material is returned or destroyed, the
20   Receiving Party must submit a written certification to the Producing Party (and, if
21   not the same person or entity, to the Designating Party) by the 60 day deadline that
22 (1) identifies(by category, where appropriate) all the Protected Material that was
23   returned or destroyed and (2)affirms that the Receiving Party has not retained any
24   copies, abstracts, compilations, summaries or any other format reproducing or
25   capturing any ofthe Protected Material. Notwithstanding this provision, Counsel
26   are entitled to retain an archival copy of all pleadings, motion papers, trial,
27   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
28
                                                  - 13-
                                                             STIPULATED PROTECTIVE ORDER
     4835-0475-7680.1
          2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 14 of 15 Page ID #:717



 1        and trial exhibits, expert reports, attorney work product, and consultant and expert
2         work product, even if such material contains Protected Material. Any such archival
3         copies that contain or constitute Protected Material remain subject to this Protective
4         Order as set forth in Section 4.
5
6         14.       Any willful violation of this Order may be punished by civil or criminal
7         contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
8         authorities, or other appropriate action at the discretion ofthe Court.
9
10        IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
11                                                 Respectfully submitted,
          DATED: January 2, 2020                 DOIVIGER/BURROUGHS
12
13
                                                 By:         /s/ Trevor W. Barrett
14
                                                       Stephen M.Doniger
15                                                     Trevor W.Barrett
16                                                     Attorneys for Plaintiff MALIBU
                                                       TEXTILES,INC.
17
18 ~ DATED: January 2, 2020                      IVIXON PEABODY LLP

19
20                                               By:         /s/ Staci Jennifer Riordan
                                                       Staci Jennifer Riordan
21                                                     Attorneys for Defendant H&M HENNES
22                                                     & MAURITZ LP

23
          FOR GOOD CAUSE SHOWN,IT IS SO ORDERED:
24
25        DATED: ~~,~/. ~ ,2020
26                                               Hon. Charles F. Eick
     ~,                                          United States Magistrate Judge
27
28
                                                    -14-
                                                                 STIPULATED PROTECTIVE ORDER
          4835-0475-7680.1
     ~ 2:14-cv-01018-R-E Document 94 Filed 01/02/20 Page 15 of 15 Page ID #:718



 1                                           EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4              I,                                   [full name], of
 5 [full address], declare under penalty that I have read in its entirety and understand
6     the Stipulated Protective Order that was issued by the United States District Court
 7    for the Central District of California on                        [date] in the case of
 8    Malibu Textiles, Inc. v. H&MHennes & Mauritz LP, et al., Case No. 2:14-cv-
 9    01018-R-E. I agree to comply with and to be bound by all the terms of this
10    Stipulated Protective Order and I understand and acknowledge that failure to so
11    comply could expose me to sanctions and punishment in the nature of contempt. I
12    solemnly promise that I will not disclose in any manner any information or item
13    that is subject to this Stipulated Protective Order to any person or entity except in
14    strict compliance with the provisions of this Order.
15              I further agree to submit to the jurisdiction ofthe United States District Court
16 , for the Central District of California for the purpose of enforcing the terms of this
17    Stipulated Protective Order, even if such enforcement proceedings occur after
18    termination of this action. I hereby appoint                                         [full
19    name]of                                                               [full address and
20    telephone number] as my California agent for service of process in connection
21    with this action or any proceedings related to enforcement of this Stipulated
22    Protective Order.
23    Date:
24    City and State where signed:
25    Printed name:
26
27 ~ Signature:
28
                                                  -15-
                                                              STIPULATED PROTECTIVE ORDER
      4835-0475-7680.1
